Name: Commission Regulation (EC) No 755/94 of 5 April 1994 amending Regulation (EC) No 374/94 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community of the one part, and Bulgaria and Romania, of the other part
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy;  foodstuff
 Date Published: nan

 6. 4. 94 Official Journal of the European Communities No L 89/5 COMMISSION REGULATION (EC) No 755/94 of 5 April 1994 amending Regulation (EC) No 374/94 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community of the one part, and Bulgaria and Romania, of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Whereas Council Regulation (EC) No 314/94 of 7 February 1994 opening and providing for the administra ­ tion of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Romania and Bulgaria (3) opens tariff quotas with reduced rates of customs duty for certain preserved poultrymeat products ; whereas Commission Regulation (EC) No 374/94 of 18 February 1994 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community of the one part, and Bulgaria and Romania of the other part (4), also opens tariff quotas for the same products ; whereas, therefore, those products should be withdrawn from Regulation (EC) No 374/94 ; Whereas, in order to facilitate administration of the quan ­ tities of whole eggs originating in Bulgaria, it should be specified that the quantities are expressed as dried egg equivalent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 374/94 is hereby amended as follows : 1 . in the first subparagraph of Article 1 and point (b) of Article 3, reference to the group numbers 41 and 44 is deleted ; 2. Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 18 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 333, 31 . 12. 1993, p. 16. 0 OJ No L 333, 31 . 12. 1993, p. 17 . (3) OJ No L 41 , 12. 2. 1994, p. 1 . (4) OJ No L 48 , 18. 2. 1994, p. 21 . No L 89/6 Official Journal of the European Communities 6. 4. 94 ANNEX 'ANNEX I A. Products originating in Bulgaria I. Levy reduced by 50 % (in tonnes) Group No CN code 1 January to 30 June 1994 37 0207 10 51 60 0207 10 55 0207 10 59 0207 23 11 0207 23 19 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 38 0207 10 71 245,5 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 II . Levy reduced by 40 % (in tonnes) Group No CN code 1 January to 30 June 1994 39 0207 21 10 625 0207 21 90 40 ex 0408 91 80 115 0408 99 80 (') (') In equivalent dried eggs : 1 kg liquid eggs  0,26 kg dried eggs. 6. 4. 94 Official Journal of the European Communities No L 89/7 B. Products originating in Romania I. Levy reduced by 50 % (in tonnes) Group No CN code 1 January to 30 June 1994 42 020710 79 55 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39t 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 II . Levy reduced by 40 % (tn tonnes) Group No CN code 1 January to 30 June 1994 43 0207 10 19 400' 0207 21 90 0207 41 51 0207 41 71 0207 41 90